Citation Nr: 1117754	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for multiple cardiovascular disabilities.

2.  Entitlement to a disability rating greater than 10 percent for chronic low back pain with sacroiliitis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to January 1986.

This appeal to the Board of Veterans' Appeals (the Board) is from actions taken by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. The Veteran testified before a Hearing Officer at the VARO in October 2005; a transcript is of record.

The Board notes that service connection currently is in effect for residuals of a fractured left great toe, scar residuals of scalp laceration, scar residuals, lacerations of the forehead and left orbital area, scar residuals, lacerations of the second finger, left hand, and genital venereal warts.  Each of these disabilities is rated as zero percent disabling (non-compensable).

In August 2008, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.   

By rating action in June 2010, the RO granted service connection for post-traumatic headaches with anisocoria and assigned a zero percent (non-compensable) rating.  This is considered a full grant of the benefit sought on appeal, so the issue of service connection for post-traumatic headaches is no longer before the Board.  

For the reasons discussed below, a remand is necessary with respect to the issues of entitlement to service connection for multiple cardiovascular disabilities and entitlement to a disability rating greater than 10 percent for chronic low back pain with sacroiliitis.  This appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran seeks service connection for multiple cardiovascular disabilities and an increased rating for service-connected chronic low back pain with sacroiliitis.    

The Board notes that, since the RO last considered this appeal in a September 2010 supplemental statement of the case, the Veteran submitted additional evidence in November 2010 directly to the Board, including a September 2010 written statement from a co-worker and two statements written by the Veteran.  The Veteran was notified in writing by the Board in February 2011 that this additional evidence had not been considered by the RO.  He also was notified that he had the right to waive consideration of this additional evidence by the RO.  The Board included an additional response form with the February 2011 correspondence.  In March 2011, the Board received a signed response from the Veteran requesting that the currently appealed claims be remanded to the RO for review of the additional evidence which he had submitted directly to the Board in November 2010.   

Because the appellant did not waive initial RO review of this additional evidence, it must be referred to the RO for review and preparation of a Supplemental Statement of the Case. 38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

After reviewing the additional evidence submitted directly to the Board by the Veteran in November 2010, including a September 2010 written statement from a co-worker, and two statements written by the Veteran, and after conducting any additional development deemed necessary, the RO/AMC should readjudicate the claims of service connection for multiple cardiovascular disabilities and entitlement to a disability rating greater than 10 percent for chronic low back pain with sacroiliitis.   If any claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

